Citation Nr: 1828900	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  09-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating more than 50 percent for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the case was subsequently transferred to the RO in Manilla, the Republic of the Philippines.

In November 2011, the Veteran testified at a Board hearing.  A transcript of the testimony has been associated with the Veteran's claims folder.  

In April 2012, the case was remanded for further development.  After accomplishing further action, the AOJ returned the matter to the Board for further appellate consideration.  In March 2016, the Board granted an initial increased rating from 30 percent to 50 percent from August 31, 2006.  

The Veteran subsequently appealed the March 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A May 2017 Memorandum Decision vacated and remanded the Board's March 2016 decision as to the matter of entitlement to an increased disability rating for PTSD for further proceedings consistent with the Memorandum Decision.  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and Veteran's Benefits Management System (VBMS) electronic file systems, to ensure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's PTSD precludes him from securing and following a substantially gainful occupation consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2017).

2.  Since January 4, 2011, the criteria for an award of a TDIU due to PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, VA's duty to notify was satisfied through a notice letter dated in September 2006, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  The notice letter addressed the underlying service connection claim, which was substantiated by the grant of service connection.  As the current appeal stems from the grant of service connection, no further notice under 38 U.S.C. § 5103(a) is required.  The record reflects that the Veteran received proper notice required under 38 U.S.C. §§ 5013A and 7105 (2012).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, VA examination reports, Social Security Administration (SSA) records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided VA examinations in May 2007, April 2009, and December 2013.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2017) (explaining use of diagnostic code numbers).  PTSD is evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  
 
A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships).

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  Here, the Veteran's case was certified to the Board on January 4, 2010.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning. A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2017); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

Analysis

The Veteran's PTSD was assigned a 30 percent evaluation from August 31, 2006, pursuant to DC 9411.  Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection-August 31, 2006.

The Veteran seeks a higher rating of 70 percent for his service-connected PTSD for the entire appellate term.  According to the December 2017 argument, he contends that PTSD symptoms more nearly approximate at least a 70 percent rating as demonstrated by symptoms of suicidal ideation, near continuous panic attacks or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control and unprovoked irritability; difficulty in adapting to stressful circumstances, such as work settings; and the inability to establish and maintain effective relationships.

Here, based on the foregoing, and in consideration of the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD, from August 31, 2006, most closely approximate the criteria for a 70 percent evaluation, but no higher.

Post-service medical evidence concerning this issue consists of VA examinations and treatment records, and a private psychological evaluation report, which documents during the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 30, 50, and 70 percent rating.  

During the appellate term, VA mental health treatment records show the Veteran participated in individual therapy from May 2006 through February 2011 with psychologist, Dr. V.L. to treat PTSD symptoms.  During this time, treatment records show that the Veteran reported symptoms to include depression, avoidance, anxiety, and social withdraw especially in crowded areas.  Additionally, the Veteran experienced intrusive thoughts triggered by world events such as wild fires.  The therapist's reports reflect the Veteran's mood was neutral and his affect was noted as full range, except for a July 2010 therapy note which reflects the Veteran's mood and affect as anxious.  See Citrus Heights Vet Center Therapy Reports.

Correspondence dated in February 2011 from Dr. V.L. chronicles the Veteran's PTSD symptoms and the degree of occupational and social impairment that they cause on different aspects of his functioning.  According to Dr. V.L., the Veteran's PTSD disability significantly impacts his social and occupational functioning as the Veteran is currently married to his fourth wife and after 30 years of employment with the U.S. Postal Service, he recently retired because working became an intolerable struggle.  Additionally, Dr. V.L. stated that the Veteran had to use 96 hours of sick leave due to stress and prior to that time he would take leave approximately four days a month due to his inability to tolerate stress related to difficulty interacting with others particularly during holidays when the number of people at work increased due to seasonal hiring and in crowded areas.  Additionally, Dr. V.L. acknowledged the Veteran's most bothersome symptoms included difficulty sleeping, intrusive memories of his trauma, nightmares, and anxiety.  Dr. V.L. provided the following diagnoses: Axis I PTSD; Axis III erectile dysfunction, and Axis IV occupational stress and lack of social support.  A GAF score of 45 was assigned.

The Veteran was afforded a VA PTSD examination in May 2007 at which time he provided a history with respect to his psychiatric symptoms.  He reported that his military occupational specialty (MOS) was Special Firefighter and recounted his in-service traumatic event explaining that an engine room blew up killing 6 people.  He was the first responder and after containing the fire he had to also assist with removing the bodies of the victims.  The Veteran described symptoms of avoidance, social withdrawal, irritability, and nightmares.  Specifically, he reported that he preferred to be alone and avoided public places because he became agitated when he was around a lot of people.  He also reported difficulty connecting with others or showing emotions, which he associated with three failed marriages.  According to the Veteran, his PTSD symptoms caused marital problems.  He reported that he had been married and divorced three times and that he had two step-children from his last marriage.  He continued to maintain contact with both children.  Specifically, his first wife felt that he was not the same person since he returned from Vietnam.  His second wife was very sociable and often desired for the Veteran to go out with her.  According to the Veteran, he was uncomfortable in crowded places, and therefore not as sociable.  He reported that his second wife eventually started to cheat on him.  Finally, the Veteran's third wife was reportedly afraid of him and felt that he was not a loving or caring person and thus inattentive to her.  He also endorsed symptoms to include anger, anxiety, hypervigilance, and difficulty sleeping.  According to the Veteran, he slept for approximately four hours each night and consumed a few drinks to facilitate sleep.  He described a specific occurrence of anxiety during a trip to an Ikea store when he was unable to find the exit.  He also described symptoms of exaggerated startle response reporting that he was usually "jumpy."  

The Veteran reported that he did not socialize much.  He stated that fishing was his only hobby and that he had two friends, of which one was his fishing buddy.  He also reported that he had been working for the U.S. Postal Service for 27 years and that he was able to maintain his employment because he worked alone.  He reported having had problems with authority figures in the past.  The examiner's report reflects the Veteran was dressed casually.  He denied suicidal ideation and hallucinations.  There was no evidence of delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnosis of PTSD, chronic and assigned a GAF score of 55 which he concluded was reflective of moderate symptoms.  There were no symptoms of obsessional rituals which interfered with routine activity, or panic attacks that occurred weekly or less often.

The Veteran underwent a VA psychiatry examination in April 2009.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner provided an Axis I diagnosis of PTSD, chronic mild, and adjustment disorder with mixed emotional features, moderate.  A GAF score of 55 was assigned, which the examiner related to the Veteran's PTSD disability and opined that current adjustment disorder was not related to military service.  In so finding, the examiner also considered the Veteran's adjustment reaction and assigned a separate GAF score of 50.  The Veteran presented with symptoms to include depressed mood, anger, irritability, and difficulty sleeping.  Intrusive thoughts of his traumatic experience and anxiety were also noted.  The Veteran reported that he recently married his fourth wife and that he had a few friends.  He was sad due to the death of a close friend one year ago or so.  The Veteran reported that he was two years shy of retirement and that he would be unable to live on 56 percent of his salary, noting that he was under additional stress due to his wife being laid off from her job.  The examiner's report reflects the Veteran was oriented to time and place.  There was no evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  There were also no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  The examiner concluded that the Veteran's primary symptoms included irritable mood, sleep disturbance, and stress that were episodic and mild to moderate in severity.  The examiner noted changes in the Veteran's psychosocial function and quality of life since his last VA examination, which consisted of increased work and financial pressures stemming from the loss of his wife's income.  The examiner opined that the changes were due to adjustment reaction and not attributable to the Veteran's PTSD disability noting other disorders and symptoms that interfered with his activities to include mood disorder and anxiety disorder.  

During the appellate term, VA mental health treatment records show that the Veteran presented for medication management.  An August 2007 treatment record indicates the Veteran has problems with concentration which led to an accident involving his mail truck, resulting in reprimand.  A November 2007 mental health note shows the Veteran was accompanied by his wife and presented with complaints of difficulty sleeping.  He also reported continued use of alcohol to facilitate sleeping and increased anxiety, requesting medication to treat sleep disturbance.  According to the Veteran, he was under a lot of stress due to the recent wildfires in San Diego and the oil spill in San Francisco, which triggered intrusive memories of his traumatic in-service event.  He also reported stress related to his wife's treatment for TB.  During the past month or so he reported feeling detached, estranged, and irritable.  He also endorsed symptoms to include outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He denied suicidal and homicidal ideation.  The examiner's report reflects the Veteran was well groomed and cooperative.  The examiner noted impairment in social and occupational functioning related to the Veteran's divorces and recent problems at his job.  Axis I diagnoses included PTSD, chronic, and major depressive disorder, single episode, mild.  The examiner assigned a GAF score of 60 and referred the Veteran to undergo a mental health evaluation to commence medication management.  See Sacramento VA Medical Center Treatment Reports.

A December 2007 mental health note shows the Veteran presented for an intake biopsychosocial evaluation because of seeking medication management to treat PTSD symptoms of difficulty sleeping and depressed mood.  He reported that he has been married to his fourth wife for six months.  Examination revealed the Veteran presented with depressed mood and affect.  He was well groomed, cooperative and polite.  The Veteran was fully oriented and demonstrated fair insight and judgment, as well as clear thought and communication.  He reported a longstanding history of suicidal ideation but denied any plan or intent and denied homicidal ideation.  He endorsed symptoms to include intrusive thoughts, nightmares, flashbacks, intense psychological reaction when exposed to stimuli, avoidance, feeling detached and estranged, irritability, outbursts of anger, hypervigilance, and exaggerated startle response.  He reported problems with memory and concentration and that he must write things down or he would forget.  In the resulting report, the examiner noted objective evidence related to "difficulty tracking" during the interview.  After interviewing the Veteran and conducting a mental evaluation of him, the examiner's assessment was major depression with sleep difficulty, irritability, anxiety, and some panic symptoms.  He was prescribed Zoloft and trazodone.  Id.

A March 2008 suicide screening shows the Veteran denied suicidal and homicidal thoughts.  Id.

A July 2010 VA mental health note shows the Veteran reported for medication management.  He reported having two to three drinks every other weekend and that he was experiencing symptoms attributable to erectile dysfunction.  According to the Veteran, he desired to seek service connection for erectile dysfunction asserting that it was attributable to his PTSD treatment.  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  He reported his mood as "good."  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  The examiner opined that his condition was stable and that he was in a good mood noting that his depression had improved and he continued to have nightmares associated with his PTSD disability.  The examiner concluded that the Veteran would continue medication to include gabapentin, prazosin, Wellbutrin, and trazadone and encouraged the Veteran to decrease his alcohol consumption.  Id.

A subsequent November 2010 mental health note shows the Veteran presented for medication management.  He anticipated having some anxiety during the holidays stating that he was worried about being invited to other peoples' homes.  According to the Veteran, he disliked being around more than two to four people due to anxiety.  He reported that he only consumes about two beers per week and that he felt better because he no longer drank two to three shots of vodka two to three times per week.  He reported that he was sleeping fairly well averaging approximately five hours each day.  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  He reported his mood as "ok to good" and his affect was noted as neutral and congruent with his reported mood of "ok to good."  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Id.

A December 2010 VA mental health record notes the Veteran presented for medication management.  He reported that he discontinued his medication because he will have surgery in January and that he was very irritable and anxious describing having road rage and being irritable at work.  He also endorsed symptoms to include difficulty sleeping and that he averaged about four to five hours daily.  He elected to take sick leave on one day and explained that he required documentation noting that he was sick.  He described his mood as "irritable."  The examiner's report reflects the Veteran was adequately groomed.  He was alert, cooperative, and well related.  His speech was normal and thought processes were goal-directed.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation.  His affect was observed as irritable.  The Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  The examiner's assessment was major depression, stable after the Veteran restarted his medication and PTSD with symptoms to include nightmares, at a very low level.  The examiner diagnosed major depression, less than stable because of the Veteran's discontinuing his medication over four weeks ago.  See Sacramento VA Medical Center Treatment Records located in Virtual VA.

A February 2011 mental health note shows the Veteran presented for medication management.  He reported that he was doing well now that he had started his medication again.  He reported that he was happy to be retired and was also happy to be moving permanently to the Philippines in three weeks.  According to the Veteran, he was sleeping well and his mood was "good."  Examination revealed that he was alert, cooperative, well related, and adequately groomed.  His speech was normal and thought processes were noted as goal-directed.  His affect was observed as euthymic and congruent with his reported mood of "good."  The Veteran was fully oriented and demonstrated good insight and judgment, as well as clear thought and communication.  He denied suicidal and homicidal ideation.  The examiner's assessment was major depression, stable after the Veteran restarted his medication and PTSD with symptoms to include nightmares, at a very low level.  The examiner diagnosed major depression, less than stable because of the Veteran's discontinuing his medication.  PTSD with nightmares was still considered to be a low level.  See Sacramento VA Medical Center Treatment Records located in Virtual VA.

A June 2011 VA psychology note shows the Veteran presented to establish care with a primary care physician for medication management.  He reported that he retired from the U.S. Postal Service on January 3, 2011, and moved to the island of Camotes, Cebu.  According to the Veteran, he had been married since 2007 and had no children.  He reported participation in counseling for PTSD in 2006 and 2007 and that he had continued to take medication since that time.  He endorsed symptoms to include frequent anxiety attacks that occurred after he ran out of medication, anger, difficulty sleeping, flashbacks, nightmares, and irritability.  He reported the frequency and severity of his symptoms during the past month.  Specifically, he described the intensity of his symptoms as moderate, which included repeated disturbing memories, thoughts or images of the stressful experience, feeling very upset when something reminded him of the stressful experience to include a physical reaction such as heart pounding, trouble breathing, and sweating; avoiding activities or situations because they reminded him of the stressful experience, and feeling emotionally numb or being unable to have loving feelings for those close to him.  He reported experiencing the following symptoms "quite a bit": repeated disturbing dreams of the stressful event; loss of interest in activities that he used to enjoy; feeling distant or cut off from other people; feeling as if his future somehow will be cut short; and feeling irritable or having angry outbursts.  But there is no indication of violence.  He also endorsed symptoms of suddenly acting or feeling as if the stressful experience were happening again, avoiding thoughts of or talking about the stressful experience or having feelings related to it as occurring "a little bit" over the past month.  Additionally, the Veteran reported extreme difficulty sleeping, concentrating, and feeling jumpy or easily startled.  He also reported recent nightmares that started when he ran out of medication approximately three weeks ago.  The examiner noted that the Veteran was calm and composed.  He was neatly groomed, maintained good eye contact, and his speech was coherent.  His affect was observed as appropriate and he demonstrated no psychotic features.  Current medication included antidepressants to include trazadone, bupropion, and prazosin.  It was noted that a psychological consult was suggested but the Veteran refused.  See Manila VA Outpatient Clinic Treatment Records located in Virtual VA.

A June 2011 treatment record shows a negative depression screening and a negative PTSD screening.  A July 2012 VA treatment record shows a negative depression screening.  Id.

The Veteran underwent a VA psychiatric examination in December 2013.  The examiner opined that there was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner's report reflects that the Veteran presented with depressed mood, anxiety, and chronic sleep impairment.  Recurrent dreams of the traumatic event, avoidance, hypervigilance, and exaggerated startle response were also noted.  The Veteran reported that he was married to his fourth wife for six years and they have no children.  He described his relationship with his wife as "fine and good."  According to the Veteran, he remained at home mostly where he farmed and cared for his pets.  He reported going to the beach, reading, and watching television when there is electricity.  He also reported that he first sought counseling at the Vet Center in the mid 2000's due to symptoms of depression and anxiety attacks related to being around a lot of people.  However, currently he receives treatment at the Manila VA Outpatient Clinic to include psychological medication.  He reported that his social relationships revolved around his wife, her family, and his sister who resides in the United States with whom he communicates with via text message and that he was retired.  The examiner's report reflects the Veteran was calm and interacted clearly noting that he became anxious and demonstrated an expansive affect when he communicated his current condition.  There were no symptoms of suicidal ideation, obsessional rituals which interfere with routine activity, or panic attacks that occur weekly or less often.  The Veteran reported that he used to think about suicide and attempted to overdose but at that time he was using cocaine and alcohol.  The examiner's report did not indicate evidence of hallucinations or delusions, impaired thinking, impaired judgment or the inability to perform activities of daily living.  The examiner provided an Axis I diagnosis of PTSD and did not assign a GAF score.  

Turning to the most recent evidence, a "psychological file review" conducted in October 2017 by Dr. T.F., Psy.D., a private psychologist, indicates he reviewed the Veteran's claims file in conjunction with the October 2017 "psychological file review."  The resulting review does not indicate that Dr. T.F. conducted a mental evaluation of the Veteran with his review of the claims file.

The resulting review notes the Veteran worked as a truck driver for the U.S. Postal Service from 1984 until 2011 but during this experienced interpersonal difficulties and problems with stress while on the job.  Following interview and review of the Veteran's claims file, Dr. T.F. opined that PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, since at least August of 2006.  

With respect to occupational impairment, the October 2017 private opinion of Dr. T.F. concluded that since the Veteran last worked prior to using sick leave in November 2010, he has been unable to secure and follow substantially gainful employment solely because of symptoms of PTSD.  He also took sick leave from November 2010 until January 2011, until his retirement took effect.  According to the Veteran's reports, he was only able to maintain this employment because he worked independently, and, in isolation.  Dr. T.F. notes that even working independently he called out of work 3 to 6 times per month due to PTSD symptoms such as depressed mood and irritability.  He explained the last 6 months of employment prior to retirement was the worst describing numerous verbal warnings and written warnings of termination and arguments with supervisors.  In so finding, Dr. T.F. concluded throughout his employment with the Postal Service, the Veteran attempted several part-time jobs that were short lived due to PTSD to include driving a bus for children.  However, following training, PTSD symptoms caused him to be anxious and stressed with so many people around on the bus, which caused him to immediately resign.  

The October 2017 report also considers the February 2011 letter from Dr. V.L., Ph.D. who concluded that the Veteran's PTSD symptoms have "significantly impacted his social and occupational functioning."  Explaining that prior to retirement the Veteran used 96 hours of sick leave at the end of his career due to stress.  Prior to that he took off approximately 4 days a month due to inability to handle stress, as he had "extreme difficulty interacting with others."  

Dr. T.F.'s report further discounts the December 2013 VA examiner's findings that the Veteran's PTSD disability did not preclude his ability to obtain and maintain gainful employment, finding that the Veteran remained employed for 30 years with the U.S. Postal Service, and he also completed studies to become a truck driver.  Dr. T.F. determined this opinion as inadequate and inconsistent with the Veteran's reported history.  In so finding, it was noted that a June 2008 letter from the Veteran explains that he could work as a truck driver because he worked alone, otherwise he was sure that he would have been unable to maintain the job.  The Veteran further wrote that a VA examiner misunderstood his statements and he did report suicidal ideation.  He explained that he told the examiner although he was not experiencing suicidal ideation at the time of the exam he had attempted suicide twice without success.  

The Board acknowledges that the Veteran's PTSD cause occupational impairment resulting in taking leave from work due to symptoms of irritability and inability to handle stressful environments.  This is demonstrated in the rating criteria currently assigned.  Notably, the October 2017 psychological file review, while detailed, did not address the May 2007 and April 2009 VA examinations of record show that the Veteran had problems with his social comfort level to include while in crowds and assigned a GAF score of 55.  Following mental evaluation and claims file review, the May 2007 VA examiner opined the Veteran's symptoms were moderate.  Similarly, the April 2009 VA examiner opined the Veteran's symptoms were episodic and mild to moderate.

Additionally, the April 2009 VA examiner noted changes in the Veteran's psychosocial function and quality of life since his last VA examination, which consisted of increased work and financial pressures stemming from the loss of his wife's income.  The examiner opined that the changes were due to adjustment reaction and not attributable to the Veteran's PTSD disability noting other disorders and symptoms that interfered with his activities to include mood disorder and anxiety disorder.  

Additionally, the evidence of record shows the Veteran's symptoms were exacerbated when he discontinued medication.  Specifically, as discussed above, a December 2010 VA mental health record notes the Veteran presented for medication management and he reported that he discontinued his medication because he will have surgery in January.  Thereafter, a July 2010 VA treatment record indicates the Veteran reported for medication management.  The practitioners' notes indicate that PTSD was stable and the Veteran was in a good mood.  The practitioner further notes that his depression had improved but he continued to have nightmares associated with his PTSD disability.  The examiner concluded that the Veteran would continue medication to include gabapentin, prazosin, Wellbutrin, and trazadone and encouraged the Veteran to decrease his alcohol consumption.  

Thereafter, a December 2010 VA treatment record notes the Veteran is stable after restarting medication and symptoms were very low.  The practitioner also concluded that depression was less than stable because of the Veteran discontinuing medication four weeks ago.  A subsequent February 2011 VA treatment record indicates the Veteran reported for medication management.  He reported that since starting his medication again he was doing well.  He described his mood as good and reported sleeping much better.  

The evidence reflects that the Veteran attempted suicide twice.  Specifically, a December 2007 VA mental health record indicates the Veteran reported daily thoughts that he would be better off dead, and that 10 years previously he had a gun in hand for that purpose.  The Veteran reported thoughts of suicide in his written June 2008 notice of disagreement.  A June 2011 VA treatment record notes the Veteran endorsed symptoms of feeling irritable or having angry outbursts.  It was noted that there was no indication of violence.  

The December 2013 VA examination report also notes the Veteran reported that he used to think about suicide and attempted to overdose but at that time he was using cocaine and alcohol.  Finally, the December 2013 VA examiner assigned a GAF score of 60 to 70 and summarized the Veteran's level of impairment as being such that found that there was occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  

The evidence also establishes that the Veteran remarried and has remained married to his fourth wife despite earlier evidence suggesting that his symptoms had caused problems in his dissolved marriages.  The Veteran has reported having a few friends, maintaining a good relationship with his sister, socializing with his wife's family as well as performing activities of daily living, but overall his lifestyle was highly avoidant of social contact.  Specifically, the Veteran and his wife relocated to an island in the Philippines, where the population is approximately 20 thousand, due to the Veteran's inability to function well around others and especially in crowded places.  See Hearing Transcript at 4,5; February 2011 Correspondence from Dr. V.L.; see also Citrus Vet Center Therapy Notes.  Here, the Veteran resides on a farm with four others to include his wife, where they also grow their own vegetables and the electricity is reportedly scarce.  See Hearing Transcript at 4; December 2013 VA Examination.  He did report having a few friends, but overall his lifestyle was highly avoidant of social contact.  

Finally, the December 2013 VA examiner found that the Veteran can manage his finances and that his symptoms did not preclude employment.
Additionally, the VA therapist's reports consistently reflect that the Veteran used strategies learned in therapy to help his symptoms and did not have any changes in symptoms.  Monthly therapist's reports show that the Veteran's psychological symptoms did not change, nor were they becoming more severe; however, the Veteran has been shown to live a highly reclusive lifestyle and has minimal contact with others outside of his familial relationships.  See Citrus Vet Center Therapy Reports; Sacramento VA Medical Center Treatment Records located in Virtual VA.  

The Board notes the Veteran has maintained steady employment for many years.  He can function daily, to include activities of daily living such as maintaining personal hygiene and farming.  See September 2011 VA Examination.  The May 2007, April 2009, and December 2013 VA examiners and therapists reports also indicated that the Veteran acted appropriately on examination, was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  Review of VA treatment records show no evidence that the Veteran's psychiatric disability impaired his performance of routine activities or his ability to function independently.  Nor did he exhibit spatial disorientation that interfered with routine activities.  

The most recent evidence consists of an August 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which the Veteran reports that he has not worked since 2011, as a truck driver with U.S. Postal Service because of PTSD symptoms.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence warrants a higher rating of 70 percent since the award of service connection.  The above evidence reflects that the Veteran had symptoms of anxiety, depressed mood, panic attacks (weekly or less often), chronic sleep impairment (30 percent criteria), panic attacks more than once a week, difficulty in establishing and maintaining effective work and social relationships due to isolation irritability, and anger (50 percent criteria), difficulty adapting to stressful circumstances, and suicidal ideation (70 percent criteria).  The Board finds that this evidence reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 70 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted.

A higher schedular rating of 100 percent is not, however, warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The Veteran did not have symptoms that approximated those listed in the criteria for a 100 percent rating.  Specifically, the medical and lay evidence of record does not establish the Veteran had symptoms of delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting himself or others.  The Board notes that the May 2007, April 2009, and December 2013 examiners as well as VA treatment records document the Veteran can perform activities of daily living (including maintenance of minimal personal hygiene).  Additionally, that he admitted two attempts of suicide, and daily thoughts of suicide, to include hospital admittance due to suicidal ideation.  

However, as discussed above, the evidence of record both lay and medical demonstrates any ideation, following the Veteran's reports noted during VA treatment in December 2007, that he had a gun in his hand for that purpose 10 years earlier, was without plan or intent.  Additionally, during inpatient treatment in 2009, records reflect the Veteran denied suicidal and homicidal ideation.  As reflected in the evidence, the Veteran indicated that he had attempted suicide in the past; however, during the VA examinations denied intent while in other statements explaining that he thought of suicide daily.  On VA examination in December 2013 he explained that when he attempted to overdose he was using cocaine and drinking alcohol.  Treatment records, and examination reports indicate each practitioner determined the Veteran was not a threat to himself or others.  Additionally, with respect to impaired impulse control, the Veteran reports anger outburst to include verbal altercations, such as road rage and arguments with his employer, without any violence of hurting himself or others.  This is evidence against a finding of persistent danger to himself or others.  

While the evidence reflects significant distress or impairment in social, occupational, or other important areas of functioning, the evidence did not reflect that he was a persistent danger of hurting himself or others, or that he was intermittently unable to perform the activities of daily living, indicative of total social and occupational impairment.  The VA examination reports specifically noted that while he has problems with memory, the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.
VA mental health treatment records reflect the same.  The Veteran admitted to problems with his temper and difficulty being around a lot of people, which resulted in leaving past jobs due to emotional or behavioral problems, but did not indicate that his occupational impairment more nearly approximated the total occupational impairment required for a 100 percent rating, as he was continuing to work.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Veteran is competent to report the symptoms associated with his PTSD and the Board has no reason to challenge the credibility of these contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The statements describe symptoms of the Veteran's depression, particularly his suicidal ideation, inability to maintain and establish effective work and social relationships due to social withdrawal, irritability, and anxiety; difficulty adapting to stressful circumstances, sleep difficulty, and depressed mood.  They are consistent with the observations noted by Dr. V.L during individual therapy and VA treatment records.  His symptoms appear to produce deficiencies in most areas due to his psychiatric symptoms.  Here, the Board finds the objective clinical findings by medical professionals aware of his symptoms more probative than the Veteran's statements.  The examiners are medical professionals, and they could conduct examination of the Veteran, and review the overall record, including the Veteran's history and opinions.  As discussed above, examinations were provided to ensure that the record reflects the current extent of the disability, and these findings are responsive to the pertinent rating criteria.  

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  As the preponderance of the evidence is against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

III.  Extraschedular Consideration 

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  As discussed below, and in accord with the Secretary's concession at oral argument, the Board holds that the availability of higher schedular ratings plays no role in an extraschedular analysis and that it is inappropriate for the Board to deny extraschedular referral on this basis.  

In this case, neither the Veteran nor his Attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  
IV.  TDIU

A claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran explained events where his service-connected PTSD disability has prevented him from working.  In a December 2017 argument, the Veteran's attorney argued that the evidence of record demonstrates that the Veteran has been unable to secure and follow a substantially gainful occupation since at least 2011, when he last worked full time.  Therefore, a TDIU claim is before the Board.  

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling, and pulmonary tuberculosis, evaluated as 10 percent disabling.  His combined disability rating is 80 percent.  Therefore, he does meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(b).  Thus, the remaining question, therefore, is whether any of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation during this period of the appellate term.

Turning to the evidence, in his August 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to work due to service-connected PTSD disability.  He reported that he last worked in 2011 as a driver with the U.S. Postal Service from 1984 until 2011.  A June 2011 VA psychology note shows the Veteran presented to establish care with a primary care physician for medication management.  He reported that he retired from the U.S. Postal Service on January 3, 2011, and moved to the island of Camotes, Cebu.  

After a review of the evidence of record, the Board finds, that the evidence supports the conclusion that the Veteran's service-connected PTSD disability prevents him from securing and following a substantially gainful employment.  Considering the Veteran's reports, treatment records and medical opinions provided, the Board finds that, considering the record, the Veteran's claim for a TDIU is warranted since January 4, 2011, the date that the record reflects he was last employed.  

VA mental health notes document the Veteran presented for medication management to treat PTSD symptoms of difficulty sleeping and depressed mood.  During these times, the Veteran reported that his temper had been flaring lately, which negatively impacted his work.  Specifically, he endorsed diminished concentration, which had resulted in accidents at work involving his mail truck and verbal altercations with supervisors, resulting in reprimand.  The Veteran reported post-service employment to include driving trucks for one year, working as a brakeman for the Railroad for six years, and his current employment with the U.S. Postal Service since 1983.  

The May 2007, April 2009, and December 2013 VA examination report indicates the Veteran reported working for the U.S. Postal Service for 30 years and that he could maintain his employment because he worked alone.  He reported having problems with authority figures in the past.  The VA examination reports show that the Veteran's PTSD cause occupational impairment resulting in taking leave from work due to symptoms of irritability and inability to handle stressful environments.  Despite such symptoms, VA examiners noted the Veteran remained employed for several years until retiring in 2011.  

According to a February 2011 letter from Dr. V.L., the Veteran's PTSD disability significantly impacts his social and occupational functioning and after 30 years of employment with the U.S. Postal Service, he recently retired because working became an intolerable struggle.  Additionally, Dr. V.L. stated that the Veteran had to use 96 hours of sick leave due to stress and prior to that time he would take leave approximately four days a month due to his inability to tolerate stress related to difficulty interacting with others particularly during holidays when the number of people at work increased due to seasonal hiring and in crowded areas.  

With respect to occupational impairment, according to the October 2017 private opinion of Dr. T.F. the Veteran last worked prior to using sick leave in November 2010, he has been unable to secure and follow substantially gainfully employment solely because of symptoms of PTSD.  He also took sick leave from November 2010 until January 2011, when his retirement to effect.  According to the Veteran's reports he was only able to maintain this employment because he worked independently, and in isolation.  He explained the last 6 months of employment prior to retirement was the worst describing numerous verbal warnings and written warnings of termination and arguments with supervisors.  In so finding, Dr. T.F.'s resulting report indicates throughout his employment with the Postal Service, the Veteran attempted several part-time jobs that were short lived due to PTSD to include driving a bus for children.  Following training, however, once working, PTSD symptoms caused him to be anxious and stressed with so many people around on the bus causing him to immediately resign.  

Dr. T.F. concluded that the Veteran was unable to maintain substantially gainful employment to include part-time employment due to his PTSD disability.  In reaching this conclusion, Dr. F. noted that when last employed, the Veteran was aggressive on the job due to his anger.  He also had problems with coworkers and eventually exhausted all his leave prior to retiring.  He had part-time jobs and had problems at each workplace because he was unable to work well with others due to his anger and irritability.  

The Board acknowledges that the May 2007, April 2009, and December 2013 VA medical opinions found that the Veteran was employable; however, the issue of whether the service-connected disability cause unemployability is a legal and not a medical one.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Considering the forgoing, the Veteran's mental health symptoms interfere with his ability to work in his profession as a truck driver.  The Board also acknowledges the Veteran's reports that he was unable to work because of PTSD to include problems with concentrating and anxiety.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him unemployable.  Accordingly, entitlement to individual unemployability is granted.  






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial 70 percent rating, but no higher, for PTSD is granted.

From January 4, 2011, entitlement to a TDIU due to service-connected PTSD is granted.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


